DETAILED ACTION

Claims status
In response to the application/amendment filed on 09/02/2020, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawing figures submitted on 09/02/2020 have been reviewed and accepted.

35 U.S.C. 112(f): Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 21 recites "An apparatus…: comprising: means for identifying a first period…, means for identifying a first reference signal…; and means for transitioning to the active state…", and thus the claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “identifying a first period…, identifying a first reference signal…;and transitioning to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21-27 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In view of the specification, the components of figures ### are the device/apparatus that seems to perform the process of identifying a first period for operating in an inactive state and a second period for operating in an active state. The operations of 905 may be performed according to the methods described herein. In some examples, aspects of the operations of 905 may be performed by a DRX component 710 as described with reference to FIG. 7. See ¶. [0131]-[0133], and figures 7-9 of the current application.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.



Allowable Subject Matter
After conducting a complete search and consideration, claims 1-30 are found to be allowable. Claims 1-30 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for wireless communications at a user equipment (UE), comprising: identifying a first period for operating in an inactive state and a second period for operating in an active state; identifying a first reference signal occasion that occurs during the first period and is separated from the second period by a first duration and a second reference signal occasion that occurs during the first period and is separated from the second period by a second duration that is greater than the first duration; and transitioning to the active state during the second reference signal occasion based at least in part on the first duration being less than a threshold duration for the UE to transition from the inactive state to the active state and the second duration being greater than the threshold duration.” in combination with other claim limitations as specified in claims 1-30.
With respect to claim 1, the closest prior art “Siomina et al. US 2015/0223085 A1” teaches the method of identifying an activity time period and active time period; and identifying SRS transmission during the onDuration. However, neither Siomina nor any other prior arts explicitly/implicitly teaches the process wherein “a second reference signal occasion that occurs during the first period and is separated from the second period by a second duration that is greater than the first duration; and transitioning to the active state during the second reference signal occasion based at least in part on the first duration being less than a threshold duration for the UE to transition from the inactive state to the active state and the second duration being greater than the threshold duration”. In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-30 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416